The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on April 8, 2022 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because the flow charts (e.g., Figures 3 and 6) merely shows empty boxes or boxes with numbers.  Instead, the unlabeled boxes should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 are objected to because of the following informalities:
Claim 1 is objected to because the “a memory” portion of this system claim attempts to define the machine executable instructions and pulse sequence commands stored thereon.  It is noted, however, that “a memory for storing” limits this structure to that: “a memory [configured] for storing” data.  The data stored thereon does not materially change the memory itself.  As such, the data stored thereon is intended use.  A prior art reference comprising an MRI system having “a memory for storing” is capable of storing whatever data is placed thereon and reads on this limitation, regardless of whether or not the memory is taught as actually storing pulse sequence commands.
Claim 4 is objected to because it contains at least two typographical errors: (1) there should be a space as follows “The magnetic resonance imaging system of claim 2”; (2) at the end of line 2, it repetitively reads “…, wherein the wherein the navigator”.
Claim 13 is objected to because it contains the numeral “(158)” in the third step of the “first operational portion” section.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because initial recitations of “pulse sequence commands are configured for acquiring a four-dimensional [4D] MR data set from an imaging region of interest” are a wherein clause of the “a memory for storing… pulse sequence commands”.  As such, there is no recitation of any system component that actually acquires 4D MR data from the region of interest (e.g., the processor configured to, or MRI magnetics controlled to acquire data from the ROI, etc.).  As such, the recitation of “wherein execution of the machine executable instructions causes the processor to assign the initial k-space portion for each iteration of the first operational portion in the temporary buffer to the four-dimensional magnetic resonance data set using the motion phase mapping” is unclear, as there is no 4D MR data set.  Instead there is simply memory that stores data, where the data is claimed to be pulse sequence commands.
Claim 1 is rejected because “the temporary buffer” in line 22-23 lacks antecedent basis.
Claim 1 is rejected because it is unclear when or if the claimed “a second operational portion” is running simultaneously as the “a first operational portion”.  Both of these process portions are iterative.  The “first operational portion” states that it is iterative and continues “until the motion phase mapping is complete”.   But the “second operational portion” begins with “receive the motion signal”, which seems to call back to the first step in the “first operational portion”, which states “receive a motion signal descriptive of the repetitive motion phase”.
Claim 1 is rejected because it is unclear the first step in the “second operational portion”, which states “receive the motion signal”, lacks antecedent basis.  Since the “first operational portion” is iterative, there are multiple motion signals and this first step in the “second operational portion” fails to clearly identify which of the multiple motion signals would be received for the/each iteration of the “second operational portion”.
Claim 1 is rejected because the second step in the “second operational portion” recites “the motion phase mapping”.  Again, since the “first operational portion” is iterative, there are multiple “at least partially construct[ed] a motion phase mapping between the motion signal and the repetitive motion phase”, and there is also the “continue the first operational portion until the motion phase mapping is complete”.  Therefore, it is unclear if the second step in the “second operational portion” that recites “the motion phase mapping” is calling back to the partial motion phase mappings that occur iteratively with the “first operational portion”, or if this calls back to the completed motion phase mapping.  (B) This issue arises again in the sixth step of the “second operational portion” where it states “the motion phase mapping” as the last four words of this step.
Claim 1 is rejected because it is unclear the first step in the “second operational portion”, which states “re-receive the motion signal”, lacks antecedent basis.  Since the “first operational portion” is iterative, there are multiple motion signals and this first step in the “second operational portion” fails to clearly identify which of the multiple motion signals would be received for the/each iteration of the “second operational portion”.  Additionally, the first step in the “second operational portion”, which states “receive the motion signal”, and this also lacks antecedent basis, as rejected above. 
Claim 4 is rejected because it recites (a) “wherein the navigator region of interest comprises a two-dimensional span”, (b) “wherein the navigator region of interest comprises a thickness perpendicular to the two-dimensional span”, (c ) “wherein the two-dimensional span has a thickness perpendicular to the two-dimensional span”, and (d) “the thickness is greater than any one of the following: 30 cm, 35 cm, 40 cm, and entire volume of imaging zone”.  First, both (b) and (c) comprise “a thickness” and then (d) states “the thickness” which therefore lacks antecedent basis.  Second, (c) is redundant in view of (a) and (b), in other words (a) and (b) could be better written as “wherein the navigator region of interest comprises a two-dimensional span and a thickness perpendicular to the two-dimensional span” and then deleting (c) altogether.
Claim 5 is rejected because it recites that “the thickness is greater than any one of the following: 30 cm, 35 cm, 40 cm, and entire volume of imaging zone”.  However, claim 4 recites that “the navigator region of interest is equivalent to the imaging volume”.  Therefore, claim 4 requires that the thickness of the navigator region of interest is equivalent to the thickness of the imaging volume.  As such, claim 5 appears to be in conflict with the subject matter of claim 4, from which it depends.
Claim 7 is rejected because “the motion signal data” lacks antecedent basis because (1) the term “motion signal data” is not found previously in any claim, and (2) the “second operational portion” has a step of receiving the motion signal and another step of re-receiving the motion signal.  It is not clear which of these is being used in claim 7.
Claim 11 is rejected because “the temporary buffer” in line 2-3 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (US Patent Pub. No. 2006/0183999) in view of Wang (US Patent No. 6,198,959).
Regarding claims 1, 13 and 14, Lorenz discloses methods of predicting patient motion to improve MR imaging.  Specifically, patient motion is measured directly using real time, low resolution imaging data (see paragraph 30; with the example being coronary arteries).  “The measured motion is used to predict the location of each of the arteries at a later point in the cardiac cycle. The predicted motion is then used for high-resolution image acquisition mode” (see paragraph 31).  “The real time images are used to build a model of coronary motion based on current and past heart beat reading” (see paragraph 33).  “By determining representative motion patterns averaged over some number of prior heartbeats, the process can eliminate heartbeats with motion that is determined to be too different from the mean motion pattern (i.e., outliers)” (see paragraph 33; step 404 in Figure 4).  “Having built a model of coronary motion based on current and past heart beat reading, the process uses the model to predication future coronary motion” (see paragraph 33).  “The model is built until it is complete, Step 410” (see paragraph 34).  This description of Lorenz reads on the claimed “first operational portion” of claim 1.  It is noted that this process described above from Lorenz acquires MR data, which clearly reads on “acquire an initial k-space portion using the pulse sequence commands”, however Lorenz does not explicitly teach “wherein the initial k-space portion is selected from the k-space portions”, which will be discussed further below.
Next, figure 5 of Lorenz shows a flowchart of the imaging process for a data acquisition mode (see right-side of chart), which equates to the claimed “second operational portion”.  Beginning at step 516, motion data is used to determine and predict if high-resolution data should be acquired and if “YES” then this data is acquired at step 518.  At step 524 it is determined if all data has been acquired and if not, then the process iterates back up to step 512 where motion data is re-acquired and predictions made again at step 516.  This then is repetitive until all data has been acquired, where the acquisition process stops and data is reconstructed (see Step 526).
However, as stated earlier, Lorenz does not explicitly teach “wherein the initial k-space portion is selected from the k-space portions”.
Wang teaches coronary magnetic resonance angiography (MRA) using motion matched acquisition (see Title).  As illustrated in Figures 14 and 15, “2D motion phase diagram and the k-space to be acquired are divided into 8 segments and regions. A segment in the motion phase diagram is mapped to a k-space region marked with the same number” (see column 8, lines 48-52).  Figure 15 illustrates a similar mapping for a spiral acquisition.  This type of mapping provides the following criteria and outcomes: “1) the center of k-space is always mapped to the area of minimal motion in the motion phase diagram; and 2) the motion distribution in k-space should be smooth” (see column 8, lines 39-46), thusly providing minimal motion blur (see column 8, lines 27-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create motion phase mapping with particular k-space portions, as taught by Wang, and to incorporate these into the system and processes of Lorenz, as both references are directed to MR imaging compensating for cardiac and respiratory motion, and the addition of the teachings of Wang would provide an additional improvement (minimizing any remaining motion blur) by placing the acquired MR data in precisely determined k-space locations, resulting in improved image resolution.

Regarding claim 6, it is noted that step 512 (at least) of Lorenz teaches “free breathing real-time scan in pre-selected views”.  Additionally, Wang teaches the use of 2D navigator echo pulse sequences, by name (see column 6, lines 6-30).
Regarding claim 7, it is noted that step 512 (at least) of Lorenz teaches “free breathing real-time scan in pre-selected views”.  These are used as part of the “track the coronary using motion model and multiple templates” in step 514.  Also, the tracking at Step 514 is continuously used to update the motion model and templates (see connection between steps 514 and box 513).
Regarding claim 8, it is noted that both Lorenz and Wang teach imaging that compensates for, and alleviates, both cardiac motion and respiratory motion.
Regarding claim 9, it is noted that the k-space mapping illustrated in figures 14 and 15 of Wang represent at least two-dimensions of k-space.  Also, it is noted that the Abstract of Wang states that this is “a cardiac gated, 3DFT fast gradient recalled echo MRA pulse sequence”.
Regarding claims 10 and 11, it is noted that Lorenz teaches that “determining representative motion patterns averaged over some number of prior heartbeats, the process can eliminate heartbeats with motion that is determined to be too different from the mean motion pattern (i.e., outliers…)… Having built a model of coronary motion based on current and past heart beat reading, the process uses the model to predication future coronary motion” (see paragraph 33).  These motion models and templates that are generated in this way are based on the low-resolution images acquired both before and during.  This reads on the “averaging the initial/subsequent k-space portion with existing data” options of claims 10 and 11.  Additionally, box 521 of Lorenz (see Figure 5) teaches to re-acquire high resolution data which teaches to ignore a current (or subsequent) k-space portion, which in the next iteration would be considered having ignored an initial k-space portion.
Regarding claim 12, it is noted that Wang illustrates in figures 14 and 15 that the k-space portion is selected according to a predetermined sequence, since specific sections of the motion phase diagram are mapped to specific portions of k-space.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Wang as applied to claim 1 above, and further in view of Beck et al. (US Patent Pub. No. 2017/0139026).
Lorenz in combination with Wang is described above with respect to claim 1.  While Lorenz teaches to acquire low resolution MR images and to use these to determine motion information (essentially teaching navigator images), neither Lorenz does not explicitly call these navigator images or data, and Wang does not teach the use of navigator pulses and that have a field of view as large or larger than the actual imaging data to be acquired.
Beck teaches magnetic resonance (MR) navigator-based methods.  Particularly, Beck teaches a method in which “MR data are acquired from a large joint of a patient, which is not modelable as a whole based on a single rigid body model. The field of view which the MR data are acquired is divided in a processor into multiple sub-sections, with each sub-section being modelable based on a rigid body model. MR navigator signals are acquired from each of the sub-sections, and these navigator signals are used in a motion tracking algorithm” (see Abstract).  In other words, the navigator data is taught here as at least comprising the same field of view as the imaging data to be acquired (thereby specifically reading on claim 4).  As shown in Figure 2, the imaging volume is shown with two navigator sub-volumes also shown.  As illustrated in this figure, the combination of all navigator sub-volumes comprises an area larger than the imaging volume, and also comprises two-dimensional area(s).
It would have been obvious to one of ordinary skill in the art at the time of the invention to acquire navigator data for motion analysis in MR imaging equal to or greater than the size of the imaging data to be acquired, as taught by Wang, and to use this in the methods and systems of Lorenz with Wang, in order to appropriately account for any and all motion within the imaging volume and/or patient motion that might be outside of the imaging volume that effects tissue within the imaging volume.
Claim 5 is rejected based on the fact that it depends from claim 4 and claim 4 requires that “the navigator region of interest is equivalent to the imaging volume”.  See the rejection under 35 USC 112(b) in this regard and how these effects claim 5.  Claim 5 is therefore rejected for the same reasoning provided immediately above for the description of the rejection of claim 4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Wang and Beck as applied to claim 2 above, and further in view of Bhat et al. (EP 3118644 A1).
Lorenz in combination with Wang and Beck is described above with respect to claim 2. As mentioned above with respect to claim 2, Lorenz does not use the term navigators, but simply teaches acquiring low-resolution images for motion detection.  Therefore, Lorenz does not explicitly teach registration of 2D navigator images and data.
Bhat teaches “a magnetic resonance (MR) method and system are provided for generating real-time prospective motion-corrected images using fast navigators” (see Abstract).  “The processing/reconstruction of each navigator image can be performed… Each navigator image can be registered with a previous navigator image to determine any relative motion of the subject that has occurred between successive pulse sequences during the imaging procedure” (see paragraphs 24-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use navigator pulses and images with registration of the images in an iterative manner, as taught by Bhat, as an obvious variant to simply acquiring low-resolution images, as taught by Lorenz, with a mere change in name of the low-resolution terminology of Lorenz with the terminology of navigator images utilized by Bhat, there being no unexpected results by changing the name of the images acquired for motion detection.  Lorenz teaches to use these new images and to update the motion model (see boxes 512, 514 and 513 in Figure 5 of Lorenz), whereas Bhat uses the term “navigator images” and explicitly teaches that to determine motion includes register the current navigator image with previously acquired navigator images (equated to the updating of the motion model and templates, box 513, in Lorenz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799